Citation Nr: 0007136	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-10 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for cardiovascular 
disability.

2. Entitlement to service connection for respiratory 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 1967 
and from September 1971 to September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in May 1997, a statement of the case was issued in June 1998, 
and a substantive appeal was received in June 1998.  In 
October 1998, the veteran testified at a personal hearing at 
the RO. 


FINDINGS OF FACT

1.  The record includes a medical diagnosis of current 
cardiovascular disability, competent evidence of inservice 
incurrence, and medical evidence of a nexus to the veteran's 
active military service.

2.  The negative evidence is in a state of equipoise with the 
positive evidence on the question of whether the veteran's 
coronary artery disease had its inception during his active 
military service.

3.  The record includes a medical diagnosis of current 
respiratory disability, competent evidence of inservice 
incurrence, and medical evidence of a nexus to the veteran's 
active military service.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for cardiovascular disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's cardiovascular disability was incurred 
during his active military service. 38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102,  3.303 (1999).

3.  The veteran's claim of entitlement to service connection 
for respiratory disability 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as cardiovascular disease, 
including hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Cardiovascular Disability.

The veteran also contends that he should be service connected 
for cardiovascular disability as it can be linked to his 
period of active service.  To begin with, the Board views 
this claim as well-grounded.  The record includes a medical 
diagnosis of current cardiovascular disability.  Moreover, a 
June 1998 letter from Carl J. Shealy, M.D. clearly includes a 
medical opinion linking the veteran's current cardiovascular 
problems to his military service.  With a well-grounded claim 
arises a duty to assist.  38 U.S.C.A. § 5107(a).  While 
noting that the record as it stands is not entirely clear 
from a medical perspective, the Board finds that the record 
does allow for equitable appellate review and that there is 
no need for further development.  

The veteran's service medical records include a report of 
examination in April 1980 at which time the veteran reported 
having had "high or low blood pressure."  No cardiovascular 
diagnosis was made.  Various electrocardiogram studies during 
service were interpreted as being within normal limits.  
Other service records reveal that the veteran has received 
treatment for high cholesterol in March 1988.  A three-day 
blood pressure screening performed at that time showed 
readings of 132/100, 154/92 and 144/102.  No diagnosis was 
reported at that time.  The veteran complained of chest pain 
in May 1988 and was diagnosed with asthmatic bronchitis at 
that time.  In June 1989 the veteran again complained of 
chest pain.  A June 1989 report of retirement examination 
referred to hypertension in 1975, normal now.  Blood pressure 
was recorded as 146/88 at that time.  In July 1989, the 
veteran was noted to have elevated cholesterol and a cardio 
risk assessment noted the veteran's chest pain and elevated 
cholesterol readings.  

In October 1993, records from Lexington Medical Center show 
that the veteran reported to the emergency room complaining 
of chest pain and a throbbing left arm.  He was diagnosed 
with CAD and suffered a myocardial infarction and then 
underwent a five-vessel bypass surgery.  In February 1994, 
the veteran underwent a stress test and the test was deemed 
mildly abnormal with a small area of anterolateral ischemia.  
In May through June 1995, the veteran was hospitalized at 
Providence Hospital complaining of atypical chest pain.

In March 1996, at the veteran's hypertension VA examination, 
the veteran was diagnosed with hypertension, a history of CAD 
status post five vessel bypass and a history of 
hypercholesterolemia.  

Finally, in June 1998, the veteran's private physician, Carl 
Shealy, M. D. reviewed the veteran's medical records and 
wrote that he believed that the veteran had CAD prior to 
discharge from service.  Dr. Shealy noted chest pains and 
shortness of breath during service as well elevated 
cholesterol.  He further noted that "it was being treated in 
the form of diet and smoking recommendations.  
Hyperlipidemia, given [the veteran's] family history, 
essentially equals coronary artery disease.  Any current 
limitations he has after his myocardial infarction can be 
construed as being due to the pre-existing illness, 
hyperlipidemia."  Dr. Shealy opined that given the veteran's 
medical history, he believed that the veteran "certainly had 
coronary artery disease that was not evident on every 
reasonable screening test available..."

The above-cited items of evidence show that cardiovascular 
disease was not medically diagnosed during service or within 
one year of service.  However, service connection does not 
require an actual medical diagnosis during such periods, only 
evidence that the disability was manifested.  The underlying 
question in this case is whether cardiovascular disease was 
manifested during service or within the one year presumptive 
period after the veteran's discharge from service.  The Board 
believes it significant that complaints of chest pain were 
noted during service.  However, such complaints might have 
been associated or due to respiratory disability.  
Nevertheless, a three-day blood pressure series did reveal 
consistently elevated readings.  However, no medical 
diagnosis was made with reference to such readings.  The 
Board also notes service medical record references to 
hypertension (apparently in 1975), but such records do not 
include a reported medical diagnosis, although presumably the 
medical care providers who were treating the veteran were 
aware of the possibility of cardiovascular disease or 
hypertension.  

While the evidence does not clearly support Dr. Shealy's 
opinion, there is sufficient positive evidence to raise a 
reasonable doubt.  Accordingly, entitlement to service 
connection for cardiovascular disability is warranted.  38 
U.S.C.A. § 5107(a). 

II.  Respiratory Disability.

The veteran's service medical records show that the veteran 
was diagnosed with asthmatic bronchitis in May 1988.  In 
August 1988, the veteran was again noted to have possible 
asthmatic bronchitis.  However, at his separation 
examination, the veteran was not diagnosed with bronchitis, 
although a diagnosis of asthma was made at that time.

In May and June of 1994, the veteran was hospitalized at the 
Providence Hospital due to complaints of recent diaphoresis, 
vague chest discomfort and lightheadedness.  Upon discharge, 
the veteran was diagnosed with, among other things, dizziness 
of uncertain etiology, atypical chest pain, CAD and chronic 
bronchitis.  Chest x-rays revealed no acute process.

In September 1996, the veteran presented to the emergency 
room at the private Lexington Medical Center complaining of 
right sided chest tightness with yellow sputum production.  
He was diagnosed with pleurisy and bronchitis.  

Finally, in January 1997, the veteran was diagnosed with 
bronchitis versus early pneumonia at the Lexington Doctor's 
Care Hospital.  

After reviewing the pertinent evidence which has been briefly 
summarized above, the Board finds the veteran's respiratory 
disability claim to be well-grounded.  It appears that there 
is a medical diagnosis of current respiratory disability.  
Further, respiratory problems were documented during service 
as well as after service.  While recognizing that certain 
periods of time have passed between the documented 
respiratory problems, the Board believes that when viewed 
over time, the record sufficiently shows medical 
documentation of a continuity of respiratory symptoms to 
render the veteran's claim plausible and thus well-grounded 
under 38 U.S.C.A. § 5107(a).  


ORDER

Entitlement to service connection for cardiovascular 
disability is warranted.  The veteran's claim of entitlement 
to service connection for respiratory disability is well-
grounded.  The appeal is granted to this extent, subject to 
the provisions set forth in the following remand portion of 
this decision.


REMAND

With the veteran's well-grounded respiratory disability claim 
arises a duty to assist him with the development of evidence 
in connection with his claim.  38 U.S.C.A. § 5107(a).  Given 
the several respiratory disorders which have been referenced 
in the claims file, including service records and post-
service records, the Board believes the veteran's claim 
involves a matter of medical complexity.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
special VA respiratory examination to 
ascertain the nature and etiology of all 
respiratory disorders found to be 
present.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination, and all indicated 
special tests and studies should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should clearly report all 
chronic respiratory disorders which are 
able to be medically diagnosed.  For each 
chronic respiratory disorder diagnosed, 
the examiner should state an opinion as 
to whether it is at least as likely as 
not the such disorder(s) were manifested 
during the veteran's military service.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's respiratory 
disability claim can be granted.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The purpose of this remand is to assist the veteran and to 
clarify matters of some medical complexity.  The veteran and 
his representative are free to submit additional argument and 
evidence in connection with the matter hereby remanded to the 
RO. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

